08-5372-ag
Zheng v. Holder
                                                                                BIA
                                                                        A098 971 281

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 25 th day of August, two thousand ten.

PRESENT:
         DENNIS JACOBS,
                       Chief Judge
         JON O. NEWMAN,
         PIERRE N. LEVAL,
                       Circuit Judges.
_________________________________________

LI JUAN ZHENG,
         Petitioner,

                  v.                                               08-5372-ag
                                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL, *
         Respondent.
_________________________________________



         *
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
General Eric. H. Holder, Jr., is automatically substituted for former
Attorney General Michael B. Mukasey as respondent in this case.

04262010-1
FOR PETITIONER:                  Theodore N. Cox, New York, New York.
FOR RESPONDENT:                  Michael F. Hertz, Acting Assistant
                                 Attorney General; John W. Blakeley,
                                 Senior Litigation Counsel; Judith R.
                                 O’Sullivan,  Trial   Attorney,  Civil
                                 Division,   Office   of   Immigration
                                 Litigation, United States Department
                                 of Justice, Washington, D.C.

        UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

        Petitioner Li Juan Zheng, a native and citizen of the

People’s Republic of China, seeks review of the October 8,

2008, order of the BIA denying her motion to reconsider and

reopen.        In re Li Juan Zheng, No. A098 971 281 (B.I.A. Oct. 8,

2008).        We assume the parties’ familiarity with the underlying

facts and procedural history of the case.

        In denying Zheng’s motion to reconsider, the BIA did not

err     in    finding   that   she   failed   to   identify    any   legal    or

factual error in its reversal of the IJ’s decision granting

asylum.        See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d

Cir. 2006).          Indeed, rather than asserting any error in the

BIA’s        prior   decision,   Zheng’s     motion   merely   restated      the

arguments she had made on appeal to the BIA.              See id. (holding

that the BIA does not abuse its discretion by denying a motion

04262010-1                             -2-
to reconsider when the motion merely repeats arguments that

the BIA has previously rejected); Jie Chen v. Gonzales, 436

F.3d 76, 78-79 & n.5 (2d Cir. 2006).

        To    the    extent   Zheng   submitted   new    evidence,     the   BIA

properly construed the motion as a motion to reopen, and

denied it.          Although she challenges the BIA’s decision in this

respect, her arguments are foreclosed by this Court’s decision

in Jian Hui Shao v. Mukasey, 546 F.3d 138 (2d Cir. 2008).

Contrary to Zheng’s argument, the record does not support

Zheng’s contention that the BIA ignored any material evidence

that she submitted.            See id. at 169 (recognizing that the

Court has rejected the notion that the agency must “expressly

parse or refute on the record each individual argument or

piece of evidence offered by the petitioner”); see also Xiao

Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d

Cir. 2006) (presuming that the agency “has taken into account

all      of    the     evidence   before     [it],      unless   the    record

compellingly suggests otherwise”).                Indeed, while the BIA

noted that Zheng submitted letters from her physician and the

WuHang town family planning office, it reasonably gave those

documents limited weight because they were unauthenticated

photocopies.          See id. at 342 (finding that the weight afforded


04262010-1                             -3-
to the applicant’s evidence in immigration proceedings lies

largely within the discretion of the agency); see Matter of H-

L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 214 & n.5 (BIA 2010)

(holding     that   unsigned,    unauthenticated    documents,    from   a

“Street Resident Committee” and “Villager Committee,” that

fail to identify the authors, are entitled to minimal weight).

Additionally,       contrary    to   Zheng’s   argument   that   the   BIA

applied the wrong standard in assessing her timely motion to

reopen, the BIA did not err in finding that she failed to

demonstrate “new and material facts” sufficient to warrant

reopening.      See 8 C.F.R. § 1003.2; see also INS v. Abudu, 485

U.S. 94, 104-05 (1988).

        For the foregoing reasons, the petition for review is

DENIED.      As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.          Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                                     FOR THE COURT:
                                     Catherine O’Hagan Wolfe, Clerk




04262010-1                           -4-